Citation Nr: 1316745	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  07-03 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1968 to December 1971.  His awards and decorations included the Republic of Vietnam Campaign Medal and the Vietnam Service Medal.  His primary military specialty was as a draftsman assigned to a mobile construction battalion.

In April 2006, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran disagreed with that decision, and this appeal ensued.  

In July 2009, the Board of Veterans' Appeals (Board) remanded the case for further development.  The Board directed the VA Appeals Management Center (AMC) to perform the following actions:  1) ask the Veteran for details of his stressor(s) associated with PTSD; 2) then, verify that those stressors actually happened; 3) request a copy of an October 2006 psychological evaluation by M. C., Ed.D. and B. B., Ed.D.; 4) then schedule the Veteran for a VA examination to determine the nature and etiology of any psychological disorder found to be present.  Based on examination findings, historical records, and medical principles, the examining VA physician was to give a medical opinion, with full rationale, as to whether the Veteran currently has PTSD under DSM IV.  The examiner was to specifically identify the verified stressor(s) which is(are) responsible for PTSD, if diagnosed. Additionally, if the examiner noted the presence of any coexistent or other psychiatric disability, he or she was to provide an opinion as to whether such psychiatric disability was more likely than not, less likely than not, or at least as likely as not related to service. 

Following the requested development, the VA the Remand & Rating Development Team in Huntington, West Virginia confirmed and continued the RO's denial of entitlement to service connection for PTSD.  Thereafter, the case was returned to the Board for further appellate action.  

In reviewing the record, the Board notes that in addition to his claimed PTSD, the Veteran has a diagnosis of adjustment disorder with anxiety and depressed mood.  As suggested in the Board's remand, although a claimant may identify a particular mental condition on the claims form accompanying his application for VA benefits, the scope of the claim cannot be limited only to the condition stated.  Rather, it must be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Therefore, the issue on the title page has been modified to better reflect the scope of the decision.  

After reviewing the record, the Board finds that still-additional development of the record is warranted prior to further consideration by the Board.  Accordingly, the appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In support of his claim for service connection for a psychiatric disorder, the Veteran  has submitted the reports of psychological evaluations performed in October 2006 and May 2008 by M. C., Ed.D. and B. B., Ed.D.  Their diagnoses were adjustment disorder with anxiety and depressed mood (mild) and alcohol dependence in total remission, and rule out PTSD.  In October 2006, Dr. C. and Dr. B. suggested that psychological testing could be helpful in determining whether the Veteran had PTSD.

The Veteran claimed that he had PTSD due to an inservice stressor in which his unit received mortar fire while stationed at Cam Ranh Bay in the Republic of Vietnam.  In April 2010, the United States Armed Services Center for Unit Records Research (USASCURR: now the U. S. Army and Joint Services Records Research Center (JSRRC)) verified that the Veteran's stressor had, in fact, occurred.  

In May 2010, the Veteran was examined by VA to determine the nature and etiology of any psychiatric disorder found to be present.  While the examiner found some symptoms of PTSD, he noted that the Veteran did not meet the full criteria for a diagnosis of that disorder.  The diagnosis was subthreshold PTSD.  The examiner noted that the Veteran did not meet the criteria for any other mental disorder as set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association, 4th edition (DSM-IV).  It was also noted that a Clinician Administered PTSD Scale (CAPS) had been performed.  However, the report of that testing has not been associated with the claims file.  

After reviewing the VA examination report, the VA Decision Review Officer requested that the VA examiner render an opinion as to why he believed that the Veteran did not have or no longer had other psychiatric diagnoses, including adjustment disorder with anxiety and depressed mood.

In a July 2012 opinion, the VA examiner essentially stated that he was well-acquainted with M. C., Ed.D. and that he was a consulting psychologist and not licensed as a psychologist in the State of Nebraska.  The VA examiner further noted that Dr. C.'s reports tended to be equivocal and not founded on meeting DSM-IV criteria.  He found that to be the case in Dr. C.'s reports of his evaluation of the Veteran.  In addition, the VA examiner noted that his evaluation was more recent and reflected the Veteran's current status.  However, the VA examiner did not state why the Veteran did not meet the criteria for adjustment disorder with anxiety and depressed mood (mild) and alcohol dependence in total remission.  Such an omission suggests less than full compliance with the question posed by the VA Decision Review Officer and is potentially prejudicial to the Veteran.  Therefore, it must be remedied.  Stegall v. West , 11 Vet. App. 268 (1998).  Accordingly, the case is remanded to the RO for the following actions:  

1.  Through official channels, such as the Nebraska Department of Health and Human Services, verify whether M. C., Ed.D. was licensed to practice psychology in the State of Nebraska, when he evaluated the Veteran in October 2006 and May 2008.  A report of that verification must be associated with the claims folder.  
A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  If the requested records are unavailable, notify the appellant and her representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) (2012).

2.  Request a copy of the CAPS report performed during the May 2012 VA psychiatric examination.  

Efforts to obtain such report must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012).

3.  When the actions in parts 1 and 2 have been completed, schedule the Veteran for a psychiatric examination by a psychologist or psychiatrist who has not seen him previously.  The purpose of the examination is to determine the nature and etiology of any psychiatric disorder found to be present.  All indicated tests and studies must be performed, including, but not limited to, psychological testing.  Any indicated consultations must also be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a psychiatric disorder(s) is (are) diagnosed, the examiner must identify and explain the elements supporting each diagnosis.  

If PTSD is diagnosed, the examiner must confirm or deny that the Veteran's verified stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  

In addition, the examiner must state whether or not the Veteran has diagnoses of adjustment disorder with anxiety and depressed mood.  In so doing, the examiner must state why the Veteran meets or why the Veteran does not meet the criteria for those disorders.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.  

For each of the Veteran's diagnosed psychiatric disorders, the examiner must opine whether it is at least as likely as not that such disorder is or is not related to service.  

FOR ALL OPINIONS, THE EXAMINER MUST STATE HOW AND WHY HE OR SHE REACHED THE OPINION THEY DID.  

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2012). 

If the Veteran does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims file.  In the event that a notice sent to the Veteran was returned as undeliverable, that fact must be noted in writing and also associated with the claims folder.  

4.  When the actions requested in parts 1, 2, and 3 have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to service connection for a psychiatric disorder, claimed as PTSD.  In this regard, the RO/AMC must adjudicate the claims for all mental disabilities that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


